Title: To Thomas Jefferson from William Short, 12 May 1823
From: Short, William
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            May 12. 1823.
                        
                    If I could be induced by any means to attaching any value to any prophecy of mine, it would be the having led you to give me your foresight into futurity. Although I am willing to to take it with the prudent proviso which you annex to it, yet I value it most highly, as I have ever done what I have received from your for now near half a century. The ultramad ministers of France seem disposed to allow us full time for prediction. It could not have been supposed that they would have stopped so long on the border of the precipice. From a speech of my good friend, Hyde de Neuville, which I have just seen, it would seem there are deputies of the people more mad than the ministers—for he represents them (though of his body) with their timid delay.What would please me the most, but which I expect the least, of every part of your prediction is that happy concert between the U.S. & England in doing away the bone of contention as to Cuba. I desire this the more because I have long apprehended great difficulties from that small island indeed considering the manner in which our Government has conducted, as the Yankees say, I am only surprized these difficulties have not arrived already. The very idle, because useless, recognition of the independence of the Spanish colonies, was well calculated to hasten the transfer the island of Cuba, or if you please, the Mero castle, to the possession of England. And from this to the separation of the valley of the Mississipi from the old thirteen, “Il n y a garcon pas”—as Bonaparte said was the ease ‘du sublime ridicule.’ As a calm looker on I am really sometimes tempted to think I am taking a peep, if not a lunatic, at least into an idiotic, hospital. There are so many chances for the dissolution of this Union, that the “one thing needful” for every American statesman, it would seem to me, must be to diminish their number; or weaken their effect. And yet in what Niche should we be obliged to place our rulers if not by that standard. I do not doubt their patriotism or their good intentions; but like Molieres Bourgeois, they certainly fout “le prose sons le savier.”There is one chance moreover which I fear it does not depend on them to remedy in any way—& that is the organization of the Executive. It has always appeared to me that that was the stumbling block of our political existence; & if I had ventured to communicate my predictions on this subject many years ago, time would now fortunately have proved how little foresight I had. I must take refuge therefore under the saving clause, of what has “happened to change the predicted course of events.” Contrary to all expectation the Presidential plate has produced no contest, except in the single instance between you & Mr Adams—In every other case there was, properly speaking, only one competitor entered—so that he had only to walk over the course alone & quietly take possession. How different is the prospect for the sentence. My predicting phantasy is appalled at it—although very indifferent as to the homines yet I own I am not without serious anxiety as to the principia.A much more agreeable subject to dwell on is the University—The  Legislature of the State, I understand, made a very liberal vote for completing the edifice. It will give very great pleasure indeed to see it even in its present state as described by you. I can with ease in my mind’s eye fill up the hiatus. I should however have still more pleasure to see it complete. I indulge the hope of seeing it in both states—for I still contemplate my autumnal visit to you. I had hoped ere this to be able to speak more positively as to the time. I have been for a month back expecting here the agent of the tract where my presence is required during the summer, & I expected after some conversation with him to form a tolerably accurate estimate of the time required. There is much to be done & it is a kind of burning with which I am little acquainted, & for which I have a great repugnance, insomuch that I am sometimes tempted to renounce all attention to it, & letting it take its natural course wherefore, notwithstanding that course yields no income & on the contrary produces a constant out-going for taxes & other expences. I Rented the last summer as I shall do this, to attempt a revulsion of things, by my presence on the ground, & if that should fail I shall then give up all hope of a change for the better. Fortunately I am not so far embarked on this ocean of land (if it be not a bull) as to risk a complete ruin—but you would be surprized to see how many persons of most noble fortunes in the State of New York, have been absolutely reduced to poverty by the acquisition of extensive tracts of land, which in Virginia, on the contrary, has been the foundation of the largest fortunes in the State.Although I should with great reluctance postpone my visit in the fall, yet I would not on any account that in the present state of things your trip to Bedford should be put to any hazard on this contingency. When I shall have arrived on the ground & reconnected a little, which will be in July or August I shall see my way more clearly & be able to speak more positively, & I will then not fail to write to you on the subjectI am really much obliged to you for the hint as to the mode of disposing of my library. It will enable me to connect myself with the University in a degree, though a very slight one, & I shall be proud of very Cent that may attach to such an institution, which has been created as it were, & doctored by you—What you say of the swelling of your hand & of its indefinite nature, I have learned with much pain—but I hope that your good constitution & the pure air in which you live will both contribute to put an end to that state of things & restore the use of it completely. I need not say how happy I shall be to learn this from yourself, as you know the sentiments of invariable attachment with which I am, dear Sir,your friend & servant
                        W: Short